Gray, C. J.
A railroad corporation, across whose road another railroad or a highway is laid out, has the like right as all individuals or bodies politic and corporate, owning lands or easements, to recover damages for the injury occasioned to its title or right in the land occupied by its road, taking into consideration any fences or structures upon the land, or changes in its surface, absolutely required by law, or in fact necessary to be made by the corporation injured, in order to accommodate its own land to the new condition. Commonwealth v. Boston & Maine Railroad, 3 Cush. 25, 58. Old Colony Railroad v. Plymouth, 14 Gray, 155. Grand Junction Railroad v. County Commissioners, 14 Gray, 553.
But it is not entitled to damages for the interruption and inconvenience occasioned to its business, nor for the increased liability to damages from accidents, nor for increased expense for ringing the bell, nor for the risk of being ordered by the county commissioners, when in their judgment the safety and convenience of the public may require it, to provide additional safeguards for travellers crossing its railroad. Proprietors of Looks Canals v. Nashua & Lowell Railroad, 10 Cush. 385, 392. Boston & Worcester Railroad v. Old Colony Railroad, 12 Cush. 605, 611; and 3 Allen, 142,146. Old Colony Railroad v. Plymouth, 14 Gray, 155.
The damages sought to be recovered by the Boston, Clinton and Fitchburg Railroad Company are not for any change required in the condition of its land, or in the structures thereon, but for the expenses of maintaining a flagman, alleged to be necessary to guard against the greater liability to accidents, oo *127casioned by the obstruction of the view along its railroad, at the crossing of a highway, by means of the abutments of the new railroad of the other corporation. Whether and how long this, precaution shall be adopted depends upon such orders as the county commissioners, affirming the decision of the selectmen, may from time to time make, according to their judgment of what is necessary for the better security of human life or the convenience of public travel. Gen. Sts. c. 63, § 89. St. 1874, «. 372, § 126. Their order requiring the flagman in this case cannot affect the measure of damages, because it may be changed by them at any time, and because it was made since the time of the location of the new railroad, by relation to which the damages must be assessed. The claim in question cannot be allowed consistently with the decisions already referred to.

Exceptions overruled.